--------------------------------------------------------------------------------


AMENDMENT AGREEMENT TO SHARE PURCHASE AGREEMENT   THIS AGREEMENT is dated the
19th day of March, 2010.   BETWEEN: NATAC BIOTECH, S.L., a Spanish corporation
having an address at Calle Ana de Austria, 28660 Boadilla del Monte, Madrid,
Spain         (hereinafter called "Natac")   OF THE FIRST PART AND: ANTONIO
DELGADO ROMERO, an individual having an address at Calle Manuel de Falla 4a,
05260 Avila, Spain.     (hereinafter called "Romero")   OF THE SECOND PART AND:
JOSE CARLOS QUINTELA FERNANDEZ, an individual having an address at Calle Tellez
28007, Madrid, Spain.   (hereinafter called "Fernandez")   OF THE THIRD PART
AND: CALECO PHARMA CORP., a Nevada corporation having an address at Suite 410 –
103 East Holly Street, National Bank Building, Bellingham, WA 98225.    
(hereinafter called "Caleco")   OF THE FOURTH PART

WHEREAS:

A.          Under the terms of a Share Purchase Agreement (the “Share Purchase
Agreement”) dated February 10, 2010 among Natac, Caleco, Romero and Fernandez,
(together, the “Vendors”), Caleco agreed to purchase from the Vendors an
aggregate of 36 shares of the capital stock of Natac held by the Vendors (the
“Natac Shares”). In consideration of the Natac Shares, Caleco agreed to issue an
aggregate of 4,300,000 shares of its common stock to the Vendors on closing of
the Share Purchase Agreement;

B.          Under the terms of the Share Purchase Agreement, the parties agreed
to close the acquisition of the Natac Shares on March 19, 2010 (the “Closing
Date”); and

C.          Natac and the Vendors have agreed to extend the Closing Date to
April 19, 2010 in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and the sum of
$10.00 paid by Caleco to Natac, the receipt and sufficiency are hereby
acknowledged, Natac and Caleco agree as follows:

1. Definitions. Except as otherwise set out herein, capitalized terms used in
this Agreement shall have   the same meaning as specified in the Share Purchase
Agreement.       2. Amendment. Section 7.1 of the Share Purchase Agreement is
replaced in its entirety with the   following:       “7.1 The closing of this
Agreement shall occur on a date, time and place as mutually agreed to by the
parties, but in any event no later than April 19, 2010 (the “Closing Date”).”


--------------------------------------------------------------------------------


3.

No Other Modification. The parties confirm that the terms, covenants and
conditions of the Share Purchase Agreement remain unchanged and in full force
and effect, except as modified by this Agreement.

    4.

Independent Legal Advice. This Agreement has been prepared by O’Neill Law Group
PLLC acting solely on behalf of Caleco, and Natac and the Vendors acknowledge
that they have been advised to obtain independent legal advice.

    5.

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

    6.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject hereof.

    7.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

NATAC BIOTECH S.L.                   /s/ Lourdes Marquez     By Its Authorized
Signatory           SIGNED, SEALED AND DELIVERED     BY ANTONIO DELGADO ROMERO  
  in the presence of:              /s/ Jose Carlos Quintela Fernandez   /s/
Antonio Delgado Romero Signature of Witness   ANTONIO DELGADO ROMERO       Jose
Carlos Quintela Fernandez     Name           SIGNED, SEALED AND DELIVERED     BY
JOSE CARLOS QUINTELA FERNANDEZ     in the presence of:             /s/ Antonio
Delgado Romero   /s/ Jose Carlos Quintela Fernandez Signature of Witness   JOSE
CARLOS QUINTELA FERNANDEZ       Antonio Delgado Romero     Name           CALECO
PHARMA CORP.                  /s/ John Boschert     By Its Authorized Signatory
   

2

--------------------------------------------------------------------------------